     Case 2:19-cr-00537-RGK Document 60 Filed 03/08/21 Page 1 of 9 Page ID #:218




1      CUAUHTEMOC ORTEGA (Bar No. 257443)
       Federal Public Defender
2      (E-Mail: Cuauhtemoc_Ortega@fd.org)
       ADAM OLIN (Bar No. 298380)
3      (E-Mail: Adam_Olin@fd.org)
       Deputy Federal Public Defender
4      321 East 2nd Street
       Los Angeles, California 90012
5      Telephone: (213) 894-1462
       Facsimile: (213) 894-0081
6
       Attorneys for Defendant
7      MARK ADAM SKARULIS
8
                                UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                                     WESTERN DIVISION
11
12
       UNITED STATES OF AMERICA,                   Case No. 19-CR-537-RGK
13
                   Plaintiff,
14                                                 DEFENDANT MARK ADAM
             v.                                    SKARULIS'S SENTENCING
15                                                 MEMORANDUM; DECLARATION;
       MARK ADAM SKARULIS,                         EXHIBITS
16
                   Defendant.
17
18           Defendant Mark Adam Skarulis, through counsel, hereby submits this sentencing
19     memorandum for the Court’s consideration prior to sentencing.
20
21
                                            Respectfully submitted,
22
                                            CUAUHTEMOC ORTEGA
23                                          Federal Public Defender
24
       DATED: March 8, 2021              By /s/ Adam Olin
25                                         ADAM OLIN
26                                         Deputy Federal Public Defender
                                           Attorneys for Mark Adam Skarulis
27
28
     Case 2:19-cr-00537-RGK Document 60 Filed 03/08/21 Page 2 of 9 Page ID #:219




1                                      I. INTRODUCTION
2            Mark Adam Skarulis did not file a tax return for the 2014 tax year. Mr. Skarulis
3      has taken responsibility for his conduct by pleading guilty, as well as executing closing
4      agreements with the Internal Revenue Service assessing fines, penalties, and interest. He
5      has no justification for his failure to file his required tax return. During the relevant
6      period, Mr. Skarulis was involved in a contentious divorce and custody proceeding that
7      resulted in his ex-wife moving with their son to Germany, involving allegations he could
8      not adequately support the child. He was living month-to-month, reliant upon loans and
9      investments from Imaad Zuberi both to survive and to keep his struggling start up
10     operating. And so Mr. Skarulis failed to file an income tax return that would have
11     required him to pay thousands in federal taxes that he simply did not have.
12
13
14
15
16
17
18
19
20
21
22
23           For these reasons, Mr. Skarulis respectfully requests that the Court impose a
24     sentence of one year of probation.
25                            II. THE PRESENTENCE REPORT
26           The Probation Office calculates a total offense level of 10 and criminal history
27     category I. PSR at 3. Mr. Skarulis concurs in Probation’s calculation.
28
     Case 2:19-cr-00537-RGK Document 60 Filed 03/08/21 Page 3 of 9 Page ID #:220




1
2
3                          III. THE APPROPRIATE SENTENCE
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
     Case 2:19-cr-00537-RGK Document 60 Filed 03/08/21 Page 4 of 9 Page ID #:221




1                •
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
     Case 2:19-cr-00537-RGK Document 60 Filed 03/08/21 Page 5 of 9 Page ID #:222




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21     B.    Imaad Zuberi Preyed Upon Mr. Skarulis’s Challenging Personal
22           Circumstances
23           At surface level, Mr. Skarulis’s involvement in Zuberi’s activities is puzzling. Mr.
24     Skarulis is a trained engineer who has spent the past decade focused on exploiting certain
25     intellectual property he developed that would enhance tourists’ experience visiting
26
27
28
     Case 2:19-cr-00537-RGK Document 60 Filed 03/08/21 Page 6 of 9 Page ID #:223




1      museums and other points of interest. He has no experience in foreign relations,
2      lobbying, or politics. However, Mr. Skarulis had the misfortune of meeting Zuberi while
3      they were both students in university.      Following a school trip, they struck up a
4      friendship. Mr. Skarulis knew Zuberi was wealthy, and thought he might be a potential
5      investor in his start-up.
6            From the outset, this friendship involved a decidedly uneven power dynamic.
7      Zuberi came from significant wealth, whereas Mr. Skarulis was struggling keep his start-
8      up afloat. Needing to hide his involvement with the Sri Lanka lobbying agreement,
9      Zuberi viewed Mr. Skarulis as a controllable cut-out whose need for investment funds
10     for his start-up and the perception of financial legitimacy for his on-going divorce
11     proceedings rendered him exploitable. Zuberi first made a modest investment in Mr.
12     Skarulis’s start-up in 2013, followed by two payments designated equity investments.
13     Dkt. 35 at 10. Soon thereafter, however, Zuberi began paying Mr. Skarulis a “salary,”
14     which Zuberi used to “wean[] Skarulis onto dependency” on Zuberi. Id.
15           Throughout this period, Mr. Skarulis’s marriage was dissolving. His ex-wife had
16     begun a relationship with a United States service member who was set to be deployed to
17     Germany. Mr. Skarulis’s ex-wife wished to relocate there along with the new partner
18     and her son with Mr. Skarulis. Thus, the pending divorce proceedings, including a
19     custodial determination,2 took on a new level of immediacy, as Mr. Skarulis was at risk
20     of being separated from his son by an entire continent. The issue of Mr. Skarulis’s fitness
21     as a father relied, in part, upon whether he could provide for his son. And so the monthly
22     salary Zuberi offered was not simply an income, but an essential payment to prevent his
23     son from being moved to Germany. Zuberi was well-aware of the divorce proceedings,
24     and the specific issue of Mr. Skarulis’s finances, and thus leveraged his payments to
25     direct Skarulis.
26
27
28           Specifically, Mr. Skarulis’s ex-wife could not unilaterally move their child to
             2
       Germany given their joint custody.
                                                 5
     Case 2:19-cr-00537-RGK Document 60 Filed 03/08/21 Page 7 of 9 Page ID #:224




1            As set forth in the government’s sentencing memorandum, Mr. Skarulis had no
2      stake in Zuberi’s activities and simply collected a modest monthly salary for performing
3      certain ministerial tasks. Dkt. 35 at 10. In essence, Mr. Skarulis executed agreements,
4      opened bank accounts, and registered corporate entities upon the direction of Zuberi. Id.
5      Lacking any experience in this world, Mr. Skarulis was not a meaningful participant in
6      Zuberi’s schemes, which were designed to benefit Zuberi only.           Zuberi saw Mr.
7      Skarulis’s desperate need and exploited it. 3
8      C.    The Court Should Sentence Mr. Skarulis to a One-Year Term of
9            Probation
10           The appropriate sentence under § 3553 is a one-year term of probation. This
11     sentence is within the guidelines range, both in terms of its non-custodial nature and its
12     duration. See § 5B1.2 (recommending a one-year minimum for an offense level of 6 or
13     greater, with no such recommendation for below offense level 6). This term of probation
14     sufficiently sanctions Mr. Skarulis for his conduct. Mr. Skarulis has already executed
15     the necessary closing agreements with the IRS, by which he has consented to the
16     imposition of the appropriate tax liability. Dkt. 35 at 12. Moreover, this matter has been
17     pending for approximately 18 months, during which there have been no issues in Mr.
18     Skarulis’s compliance with the law.
19           The Court should moreover decline to impose the government’s requested six-
20     month term of home confinement. For one, Mr. Skarulis is a first-time offender
21     convicted of a tax misdemeanor with a guidelines range of 0-6 months. See PSR ¶¶ 30-
22     37 (reflecting no law enforcement contacts).        While home detention is a term of
23     supervision courts may impose, the guidelines note that it should be done “only as a
24     substitute for imprisonment.” § 5F1.2. For the reasons discussed herein, a term of
25     imprisonment, and therefore home confinement, is not appropriate. Home confinement
26
27
28
                                                       6
     Case 2:19-cr-00537-RGK Document 60 Filed 03/08/21 Page 8 of 9 Page ID #:225




1      would also interfere significantly with Mr. Skarulis’s ability to co-parent his minor son,
2      who lives primarily with the child’s mother in rural Tennessee. PSR ¶ 44. 4
3            Nor should the Court impose the government’s requested 1040 hours of
4      community service, corresponding to 40 hours a week for six months. The predicate for
5      this recommendation appears to be the government’s belief that Mr. Skarulis is
6      unemployed. See Dkt. 35 at 8 (citing Mr. Skarulis’s “lack of gainful employment”). The
7      government is incorrect. Instead, Mr. Skarulis continues to work as an entrepreneur on
8      an application which utilizes his patent. PSR ¶ 53. Mr. Skarulis also provides caretaking
9      services for his seriously ill uncle who is suffering from cancer. See PSR ¶¶ 42, 53. A
10     term of supervision that amounts to a full-time obligation to perform community service
11     -- during the pandemic, no less -- is unwarranted, will interfere with Mr. Skarulis’s other
12     duties, and the Court should decline to impose it.
13                                      IV. CONCLUSION
14           For the foregoing reasons, Mr. Skarulis respectfully requests that the Court
15     sentence him to a one-year term of probation.
16
17                                            Respectfully submitted,
18                                            CUAUHTEMOC ORTEGA
                                              Federal Public Defender
19
20
21     DATED: March 8, 2021                By /s/ Adam Olin
22                                           ADAM OLIN
                                             Deputy Federal Public Defender
23                                           Attorneys for Mark Adam Skarulis

24           4
                Similarly, Mr. Skarulis respectfully requests that the Court remove term 4 of
25     Second Amended General Order No. 20-04, which requires permission to leave the
       resident judicial district. Mr. Skarulis routinely travels to the Eastern District of
26     Tennessee where his son lives, and also travels for purposes of fundraising for his start-
       up company. This term derives from § 5B1.3(c)’s policy statement as to “recommended”
27     terms. However, a non-mandatory term must still meet the normal statutory requirements
       as applied to Mr. Skarulis. Cf. United States v. Watson, 582 F.3d 974, 982 (9th Cir. 2009)
28     (interpreting terms of supervision under § 3583). Requiring permission for travel does
       not meaningfully rehabilitate Mr. Skarulis, foster deterrence, or protect the public.
                                                     7
     Case 2:19-cr-00537-RGK Document 60 Filed 03/08/21 Page 9 of 9 Page ID #:226




1                               DECLARATION OF ADAM OLIN
2
             I, Adam Olin, hereby state and declare as follows:
3
4
5
6
7
8
9
10
11
12
13
14
15
16           I declare under penalty of perjury that the foregoing is true and correct to the best
17     of my knowledge.
18
       DATED: March 8, 2021                By /s/ Adam Olin
19
                                             ADAM OLIN
20                                           Deputy Federal Public Defender
                                             Attorney for MARK ADAM SKARULIS
21
22
23
24
25
26
27
28
                                                    8
